DETAILED ACTION
This action is in response to communication filed on 24 December 2019. Claims 1-6 are pending in the application and have been considered below.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:

 “an interface unit configured to” and “a signal processor configured to” in claim 1

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over XU et al.  (US20200116502A1) in view of HEISELE et al. (US20170103269A1).

As to claim 1, XU teaches an automotive sensor integration module comprising:  a plurality of sensors differing from each other in at least one of a sensing period or an output data format (See Fig. 2, par. 0026 where sensor system 115 includes, but it is not limited to, one or more cameras 211, global positioning system (GPS) unit 212, inertial measurement unit (IMU) 213, radar unit 214, and a light detection and range (LIDAR) unit 215; as taught by XU); an interface unit configured to convert pieces of detection data outputted from the plurality of sensors into a predetermined data format and output the converted detection data as conversion data (See Fig. 5, par. 0049 where sensor processing module 501 is configured to receive sensor data from a sensor via sensor interface 504 and process the sensor data (e.g., format conversion, error checking), which may be temporarily stored in buffer 506. Data transfer module 502 is configured to transfer the processed data to host system 110 using a communication protocol compatible with host interface 505; as taught by XU); and  a signal processor configured to convert the conversion data to generate a plurality of pieces of conversion data (See Fig.8, par. 0049 where sensor processing module 501 is configured to receive sensor data from a sensor via sensor interface 504 and process the sensor data (e.g., format conversion, error checking), which may be temporarily stored in buffer 506. Data transfer module 502 is configured to transfer the processed data to host system 110 using a communication protocol compatible with host interface 505; as taught by XU), and  synchronize and output the conversion data on the basis of any one of the plurality of pieces of conversion data (See Fig.8, par. 0017 where the sensor unit also utilizes pulse per second (PPS) and GPRMC signals from GNSS receiver to enable synchronization for the camera and LiDAR sensors; also see par. 0072 where The GPS time input information is used to sync the LIDAR sensor to a GPS clock. After the sensor is synced, the LIDAR sensors can trigger/capture a depth image and include a trigger timestamp with the depth image; as taught by XU).
XU does not teach into data according to a predetermined coordinate system. 
In similar field of endeavor, HEISELE teaches into data according to a predetermined coordinate system (See Fig. 1, par. 0037 where the vehicle laser projection system 114 can be configured to determine one or more sets of object reflectivity coordinates (sets(s) of object coordinates) (e.g., local coordinates, geographic coordinates (latitude, longitude, ellipsoid height), or geocentric coordinates (x,y,z, coordinates)) based on the reception of one or more reflected laser waves by the LIDAR transceiver(s) 116; as taught by HEISELE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the XU apparatus to include the teachings of HEISELE into data according to a predetermined coordinate system. Such a person would have been motivated to make this combination a vehicle driver may not be aware of traffic participants located within a surrounding environment of the vehicle. Current vehicle sensor technologies and safety systems can be utilized to sense traffic participants, such as pedestrians and other vehicles that are located within the surrounding environment of the vehicles, however, these sensor technologies and driver safety systems provide real time warnings when the potential of collision is imminent. Therefore, the driver may not be able to account for traffic participants that may not be seen beforehand by the driver until it is too late to take adequate preventative action to avoid a potential collision (HEISELE, par. 0001).

As to claim 2, XU and HEISELE teach the limitations of claim 1. HEISELE further teaches wherein the signal processor receives the pieces of detection data converted into the predetermined data format as the conversion data, and converts each of the pieces of detection data converted into the predetermined data format into data according to the predetermined coordinate system to generate each of the plurality of pieces of conversion data (See Fig. 1, par. 0037 where upon the LIDAR logic being utilized to determine and create LIDAR data that includes the set(s) of object coordinates, the vehicle laser projection system 114 can send LIDAR data to the laser camera fusion application 106 or save the LIDAR data to the memory 108 to be accessed by the application 106 to determine one or more objects that are included within the image(s) provided by the vehicle camera system 110; as taught by HEISELE).

As to claim 3, XU and HEISELE teach the limitations of claim 2. XU further teaches wherein the signal processor receives and stores the plurality of pieces of conversion data (See Fig.5, par. 0049 where sensor processing module 501 is configured to receive sensor data from a sensor via sensor interface 504 and process the sensor data (e.g., format conversion, error checking), which may be temporarily stored in buffer 506; as taught by XU), and simultaneously outputs the stored conversion data on the basis of the sensing period of any one of the plurality of pieces of conversion data (See Fig.8, par. 0017 where the sensor unit also utilizes pulse per second (PPS) and GPRMC signals from GNSS receiver to enable synchronization for the camera and LiDAR sensors; also see par. 0072 where The GPS time input information is used to sync the LIDAR sensor to a GPS clock. After the sensor is synced, the LIDAR sensors can trigger/capture a depth image and include a trigger timestamp with the depth image; as taught by XU).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over XU et al.  (US20200116502A1) in view of HEISELE et al. (US20170103269A1) and further view of HARTUNG et al. (US20150331422A1).

As to claim 4, XU and HEISELE teach the limitations of claim 3. XU further teaches wherein the signal processor comprises:  a plurality of coordinate conversion units configured to receive each of the pieces of detection data converted into the predetermined data format and generate each of the plurality of pieces of conversion data (See par. 0053 where the portions of the image(s) of the floor space that correspond to one or more sets of object coordinates of objects that reflect laser beam waves back to the LIDAR transceivers 116 of the vehicle laser projection system 114 are identified as object space; as taught by HEISELE); and  an output synchronization unit configured to receive and store the plurality of pieces of conversion data, and simultaneously output the plurality of pieces of stored conversion data (See Fig.8, par. 0017 where the sensor unit also utilizes pulse per second (PPS) and GPRMC signals from GNSS receiver to enable synchronization for the camera and LiDAR sensors; also see par. 0072 where The GPS time input information is used to sync the LIDAR sensor to a GPS clock. After the sensor is synced, the LIDAR sensors can trigger/capture a depth image and include a trigger timestamp with the depth image; as taught by XU).
XU and HEISELE do not teach when a predetermined time has elapsed after any one of the plurality of pieces of conversion data is inputted.
In similar field of endeavor, HARTUNG teaches when a predetermined time has elapsed after any one of the plurality of pieces of conversion data is inputted (See par. 0083 where the multitude of different sensors also typically operate asynchronously, providing sensor data out at whatever the specified data rate is that they operate, such as every fifty (50) milliseconds, a burst of sensor data is output for processing; as taught by HARTUNG).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the XU and HEISELE apparatus to include the teachings of HARTUNG when a predetermined time has elapsed after any one of the plurality of pieces of conversion data is inputted. Such a person would have been motivated to make this combination as status information may only need to be communicated periodically, such as to indicate a status change or when requested. (HARTUNG, par. 0024).

As to claim 5, XU, HEISELE and HARTUNG teach the limitations of claim 4. HEISELE further teaches wherein each of the plurality of coordinate conversion units converts the pieces of detection data converted into the predetermined data format into data according to the predetermined coordinate system (See Fig. 1, par. 0037, the vehicle laser projection system 114 can send LIDAR data to the laser camera fusion application 106 or save the LIDAR data to the memory 108 to be accessed by the application 106 to determine one or more objects that are included within the image(s) provided by the vehicle camera system 110; also see par. 0045 where the image/object coordinate reception module 122 can access and analyze the LIDAR data (saved on the memory 108 by the vehicle laser projection system 114) to determine one or more sets of objects coordinates; as taught by HEISELE).


As to claim 6, XU and HEISELE teach the limitations of claim 1. XU and HEISELE do not teach wherein the interface unit converts the pieces of detection data into one predetermined data format and outputs the  converted detection data as the conversion data.
In similar field of endeavor, HARTUNG teaches wherein the interface unit converts the pieces of detection data into one predetermined data format and outputs the  converted detection data as the conversion data (See par. 0087 wherein the data is available anytime on the real-time bus. The data is published on the real-time bus in the publisher-subscriber architecture in real-time; also see par. 0028, wherein DDS provides the system data architecture for the distributed system nodes on the real-time bus; as taught by HARTUNG).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the XU and HEISELE apparatus to include the teachings of HARTUNG wherein the interface unit converts the pieces of detection data into one predetermined data format and outputs the  converted detection data as the conversion data. Such a person would have been motivated to make this combination as status information may only need to be communicated periodically, such as to indicate a status change or when requested. (HARTUNG, par. 0024).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Publication Number
Filing Date
Title
US20190069052A1
2017-08-25
System and method for synchronized vehicle sensor data acquisition processing using vehicular communication
US20170248693A1
2016-07-18
Vehicle and controlling method thereof integrating radar and lidar
US20150332102A1
2014-06-30
Object detection system
US20150254781A1
2015-05-21
Synchronization of vehicle sensor information
US20180284285A1
2017-11-27
Synchronized multiple sensor head system for a vehicle
US10285141B1
2012-09-19
Data synchronization across multiple sensors
US20200331480A1
2019-04-16
Time synchronization scheme between different computation nodes in autonomous driving system
US10877483B2
2018-08-21
Formatting sensor data for use in autonomous vehicle communications platform
US9165469B2
2012-07-09
Systems and methods for coordinating sensor operation for collision detection
US9720415B2
2015-11-04
Sensor-based object-detection optimization for autonomous vehicles
US20150310281A1
2015-07-06
Methods and Systems for Object Detection using Multiple Sensors
US20170219713A1
2017-04-20
Vehicle with Multiple Light Detection and Ranging Devices (LIDARs)
US20190364199A1
2019-05-14
Vehicle vision system with infrared led synchronization
US20210341616A1
2019-09-27
Sensor fusion system, synchronization control apparatus, and synchronization control method


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                    


/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174